     Case 1:19-cv-00022-AWI-JLT Document 32 Filed 09/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL MADSEN,                                       1:19-cv-0022 AWI JLT (PC)

12                   Plaintiff,                            ORDER DENYING PLAINTIFF'S
                                                           MOTION FOR SUBPOENAS
13   v.
                                                           (Doc. 18)
14   DR. KIRAN TOOR,
15                  Defendant.
16

17          This action is pending on Defendant’s motion to dismiss for failure to exhaust
18   administrative remedies. Shortly after Defendant filed that motion, Plaintiff moved for subpoenas
19   to depose two nurses who allegedly witnessed Defendant’s conduct underlying Plaintiff’s Eighth
20   Amendment claim. (Doc. 18.) In light of the pending motion to dismiss and the procedural
21   posture of this case, Plaintiff’s motion for a subpoena will be denied as premature. See Smith v.
22   Municipality of Fresno, 1:19-cv-0651-DAD-EPG, 2019 WL 6618059, at *3 (E.D. Cal. Dec. 5,
23   2019) (“If the Court finds cognizable claims in this matter and orders that the case proceed to the
24   discovery stage, the Court will instruct Plaintiff as to how to issue subpoenas.”); Wallace v.
25   Pierce County Sheriff’s Dep’t, 3:19-cv-5329-RBL-DWC, 2019 WL 2141640, at *6 (W.D. Wash.
26   May 16, 2019) (denying request for a subpoena as premature “[a]s the Court has not yet served
27   Plaintiff’s complaint or entered a pre-trial scheduling order.”)
28   ////

                                                       1
     Case 1:19-cv-00022-AWI-JLT Document 32 Filed 09/11/20 Page 2 of 2

 1        Accordingly, Plaintiff’s motion for subpoenas is DENIED.

 2
     IT IS SO ORDERED.
 3

 4     Dated:   September 10, 2020                      /s/ Jennifer L. Thurston
                                                 UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                2
